                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


LOGAN C. JONES,

       Plaintiff,

v.                                                 Case No. 3:20-CV-00716-JDP

ANDREW M. SAUL,
Commissioner of Social Security,

       Defendant.


             ORDER ON FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT




       Pursuant to the parties' stipulation, the Court awards Plaintiff attorney fees in

the amount of $5,400.00 and costs in the amount of $0 in full satisfaction and settlement

of any and all claims Plaintiff may have under the Equal Access to Justice Act (EAJA) in

this case.

       The award of attorney fees will satisfy all of Plaintiff's claims for fees, costs, and

expenses under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff and not

her attorney and can be offset to satisfy pre-existing debt tlmt the litigant owes the

United States under Astrue v. Ratliff, 130 S. Ct. 2521 (2010).

       If counsel for the parties can verify that Plaintiff owes no pre-existing debt

subject to offset, Defendant agrees to direct that the award be made payable to
Plaintiff's attorney pursuant to the EAJA assignment duly signed by Plaintiff and

counsel.



      SO ORDERED this _t/_~ay of-=c/_.,___()_IAf,____~• 2021.




      HonoreJames D. Peterson
      United States Dish·ict Court Judge
